Citation Nr: 0210161	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  00-14 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1986 to June 1994.  
The record indicates that this included service in Somalia in 
1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Boston, 
Massachusetts, regional office (RO) of the Department of 
Veterans Affairs (VA).  It was previously before the Board in 
April 2002.  The appeal was remanded at that time in order to 
afford the veteran an additional hearing, as the tape used to 
record his first hearing was defective, and there was no 
written transcript of his testimony.  The additional hearing 
was held in July 2002 before the below signed Board member, 
and the appeal has been returned to the Board for further 
consideration. 


FINDING OF FACT

The veteran's PTSD is productive of total occupational and 
social impairment. 


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.130, Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service connected PTSD is 
productive of symptomatology that renders him completely 
disabled.  He states that he is unable to keep a job for more 
than a few months at a time.  The veteran also experiences 
flashbacks, nightmares, hypervigilance, and anxiety, which 
have become more severe following the events of September 
2001.  He argues that he should receive a 100 percent 
evaluation for his disability.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  After a review of the record, 
the Board finds that these duties have both been met.  Given 
the nature of this decision, further discussion of how these 
duties were met is not required.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Any "error" to the veteran resulting from this 
decision does not affect the merits of his claim or 
substantive rights, and is therefore, harmless.  See 
38 C.F.R. § 20.1102 (2001).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A review of the record shows that entitlement to service 
connection for a panic disorder was established in a July 
1994 rating decision.  A zero percent evaluation was assigned 
for this disability, effective from June 1994.  The 
evaluation was increased to 10 percent in a March 1995 rating 
decision, effective from February 1995.  The effective date 
for the 10 percent evaluation was later changed to June 1994.  
In December 1995, the diagnosis of the veteran's disability 
was changed to PTSD, and the evaluation was increased to 30 
percent.  The current 50 percent evaluation was assigned for 
the veteran's PTSD in May 2000, effective from November 1999.  

The veteran's disability is evaluated under the rating code 
for PTSD.  This states that PTSD is to be evaluated according 
to the General Rating Formula for Mental Disorders.  Under 
this formula, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly in 
appropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411. 

The evidence for consideration includes VA treatment records 
dated from August 1997 to October 1999.  These records show 
that the veteran was followed and treated on a regular basis 
for PTSD.  His symptoms included sleep problems, frequent 
nightmares, hyperarousal at work, and strong feelings of 
avoidance and desire for escape.

The veteran was afforded a VA PTSD examination in December 
1999.  A review of his social history showed that he was 
divorced by his first wife, which he attributed to his PTSD 
symptoms and other medical problems.  The veteran had held 11 
jobs since 1994, and always felt a need to change jobs due to 
irritability and a sense of hypervigilance.  The veteran also 
reported troubled sleep and nightmares of his military 
experiences in Somalia, with similar intrusive thoughts.  He 
had constricted emotions, and was clearly hypervigilant.  He 
also experienced panic attacks, although these were reduced 
by his medication.  On examination, his speech was normal.  
His thought processes were logical and goal-directed.  The 
veteran's mood was described as okay but anxious.  His affect 
was sad and sincere, but he did not appear depressed.  It was 
also board based, and consistent with content.  There was 
some decrease in short term memory.  The veteran did not have 
delusions, and he did not have suicidal or homicidal 
ideations.  There were no problems with personal hygiene, he 
was oriented, and he did not have obsessive or ritualistic 
behavior.  The diagnoses included PTSD, and possibly a 
secondary diagnosis of panic disorder.  The examiner believed 
that the veteran was disabled, and that the veteran's 
symptoms had made a big difference in his life.  He was 
highly motivated to work with a good work record, but had not 
been able to keep a job.  Although the veteran was currently 
employed, the examiner said that his employment would always 
be shaky, and that the veteran was employed at a lower level 
than he should be employed.  His score on the Global 
Assessment of Functioning (GAF) scale was a current 65, as 
well as 65 in the past.  

In an April 2000 statement, the veteran's VA psychologist 
said that the veteran's condition had adversely affected his 
work and social relationships dramatically.  The veteran had 
been unable to maintain stable employment for longer than a 
year, or the same job description for longer than six months.  
The veteran had held at least 10 different jobs in the 
previous five years.  The psychologist opined that the 
veteran was currently unable to maintain stable employment of 
any conventional kind due to his PTSD symptoms.  Furthermore, 
the psychologist stated that the veteran had been separated 
and divorcing from his first wife when his treatment began, 
and that he now struggled significantly in his second 
marriage.  The psychologist said that the veteran's symptoms 
of hyperarousal, hypervigilance, anger, and numbing had 
substantially impaired his ability to live and work with 
others.  

An April 2000 statement from the veteran's VA psychiatrist is 
also contained in the claims folder.  She stated that the 
veteran had been struggling through several crises in both 
his work environment, and his marriage.  The veteran had 
repeatedly fled from one job to the next whenever he 
perceived that he was trapped, threatened, or devalued, which 
recreated aspects of his trauma in Somalia.  The veteran had 
also come close to destroying his second marriage on several 
occasions, which was further damaged as a result of his 
frequent job changes.  Finally, the veteran required 
aggressive medication that left him with serious residual 
symptoms and side effects, but were necessary to control his 
PTSD, panic, and depression.  

In an April 2000 statement, the veteran's wife noted that the 
veteran had held over 10 jobs during the course of their 
marriage.  Although he began each job with effort and 
enthusiasm, they each became more difficult within a few 
months.  The veteran believed he had problems fitting in, 
felt that people were conspiring to have him fired, and 
usually met a person with whom he believed he was unable to 
work.  The work problems placed great stress on their 
relationship.  They were also forced to sleep in different 
rooms due to the veteran's sleep problems.  The veteran found 
it difficult to trust people, which led to a limited social 
life.  

In a February 2002 letter signed by both the veteran's VA 
psychologist and VA psychiatrist, they noted that the veteran 
had been in an emotional tailspin after learning that there 
had been a technical difficulty with his first hearing before 
the VA, and that his testimony would have to be repeated.  
They requested that every effort be made to avoid undue 
stress during the repeat hearing.  

A VA hospital discharge summary shows that the veteran was 
hospitalized for treatment of his PTSD from May 2002 to June 
2002.  He was noted to have experienced an acute exacerbation 
after the events of September 11, 2001.  He complained of 
depression, isolation, poor sleep, nightmares, intrusive 
thoughts, flashbacks, anger, anxiety, numbness, 
hypervigilance and hyperstartle response, and poor 
concentration.  The veteran was noted to have served as a 
medic in Somalia.  He was trained as nurse, but was no longer 
able to work due to problems on the job.  He had held 14 jobs 
since 1995, but his work as a nurse constantly reminded him 
of, and retraumatized him on top of, his traumatic 
experiences in Somalia.  The veteran's symptoms were further 
and markedly exacerbated by the attack of September 11, 2001.  
At first he reacted to these events with denial and numbing.  
He later became increasingly angry and depressed, with crying 
and feelings of apprehension.  The veteran felt constantly 
scared, and started having full-blown and frequent panic 
attacks with feelings of impending doom.  Following treatment 
and mental status examination at discharge, the diagnoses 
included PTSD, chronic, with acute exacerbation after 
September 11, 2001; panic disorder with generalized anxiety; 
and depressive disorder not otherwise specified.  His score 
on the GAF scale was 37.  

The veteran appeared at a hearing before the undersigned 
Board member at the RO in July 2002.  He testified that he 
last worked in May 2000, but had not been able to remain 
focused on his tasks.  The veteran stated that his problems 
with sleep made his work performance suffer.  Furthermore, he 
would become angry and withdrawn at work, was unable to 
concentrate, and had memory problems.  The veteran avoided 
going to places with crowds, he experienced exaggerated 
startle responses, and thrashed around in his sleep to such 
an extent that he would wake up and go outside to check his 
yard in the middle of the night.  He had recurring nightmares 
about four times each week, as well as flashbacks and 
intrusive thoughts.  The veteran said that his relationship 
with his wife was taxed, and they were seeing a marriage 
counselor who also had a background in PTSD.  The veteran's 
wife also testified as to the difficulties in their 
relationship.  See Transcript.  

The Board finds that the symptomatology produced by the 
veteran's PTSD is productive of total occupational and social 
impairment.  His symptoms include depression, isolation, poor 
sleep, nightmares, intrusive thoughts, flashbacks, anger, 
anxiety, numbness, hypervigilance and hyperstartle response, 
and poor concentration, and he has also developed frequent 
panic attacks.  The veteran has held approximately 14 
different jobs since 1995, but has left them all due to his 
PTSD.  The veteran's VA psychologist has stated that the 
veteran is unable to maintain any stable employment, and the 
VA psychiatrist has also noted the veteran's problems with 
his employment and his marriage.  Furthermore, their initial 
statements were both written prior to the events of September 
11, 2001, and the June 2002 VA hospital discharge summary 
shows that the veteran's PTSD has been exacerbated by those 
events.  The veteran's GAF at discharge after a month of 
treatment was only 37.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  A 31 to 40 rating indicates behavior 
that is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment, or an inability to function in almost all areas.  
(Ibid.).  Therefore, the Board finds that a 100 percent 
evaluation is warranted for the veteran's PTSD.  The Board 
notes that this represents a complete grant of all benefits 
sought on appeal. 


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

